Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT

  BF BOCA RATON, LLC,
  a Florida Limited Liability Company;
  BF CITY PLACE-WEST PALM, LLC,
  a Florida Limited Liability Company;
  BURGER GUYS OF DANIA POINT, LLC,
  a Florida Limited Liability Company;
  FOILED BY THE BURGER L.L.C.,
  a Florida Limited Liability Company;

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues BF BOCA RATON, LLC, a Florida Limited Liability

  Company; BF CITY PLACE-WEST PALM, LLC, a Florida Limited Liability Company;

  BURGER GUYS OF DANIA POINT, LLC, a Florida Limited Liability Company; FOILED BY

  THE BURGER L.L.C., a Florida Limited Liability Company; (“Defendants”), for declaratory and

  injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and

  expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act

  (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 18




  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          2.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

          3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          4.      Upon information and belief, Defendants are the lessee, operator, owner and lessor

  of the Real Properties, which are subject to this suit, and are located at:

               a. BF BOCA RATON, LLC - Burger Fi Boca Raton: 9674 Glades Road, Suite 530,

                  Boca Raton, FL 33434 (hereinafter “Burger Fi Boca Raton”);

               b. BF CITY PLACE-WEST PALM, LLC - Burger Fi West Palm Beach: 700 S.

                  Rosemary Ave #102, West Palm Beach, FL 33401 (hereinafter “Burger Fi West

                  Palm Beach”);

               c. BURGER GUYS OF DANIA POINT, LLC - Burger Fi Dania Beach: 11 S. Pointe

                  Dr, Dania Beach, FL 33004 (hereinafter Burger Fi Dania Beach);

               d. FOILED BY THE BURGER L.L.C. - .Burger Fi Lighthouse Point: 3150 N. Federal

                  Highway, Lighthouse Point, FL 33064 (hereinafter: Burger Fi Lighthouse Point)

  (“Premises”), and are the owner of the improvements where the Premises are located.

          5.      Defendants are authorized to conduct, and is in fact conducting, business within the

  state of Florida.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 18




          6.       Plaintiff is an individual with numerous disabilities including spinal stenosis, which

  causes a restriction to his spinal canal, resulting in a neurological deficit. At the time of Plaintiff’s

  visit to the Premises on :

                a. Burger Fi Boca Raton: January 19, 2021 (and prior to instituting this action),

                b. Burger Fi West Palm Beach: February 14, 2020 (and prior to instituting this action),

                c. Burger Fi Dania Beach: January 14, 2021 (and prior to instituting this action), and

                d. Burger Fi Lighthouse Point: January 25, 2021 (and prior to instituting this action),

  Plaintiff suffered from a “qualified disability” under the ADA, and required the use of fully

  accessible restrooms in all of the above locations. Plaintiff personally visited the Premises, but was

  denied full and equal access and full and equal enjoyment of the facilities, services, goods, and

  amenities within the Premises, even though he would be classified as a “bona fide patron”.

          7.       Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

  himself of the services offered when Defendants modify the Premises or modifies the policies and

  practices to accommodate individuals who have physical disabilities.

          8.       Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          9.       Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendants are compelled to comply with the

  requirements of the ADA.

          10.      Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendants’ discriminatory conduct as described herein.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 18




  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         11.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         12.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modifies the policies and practices to accommodate individuals

  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 18




                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         13.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 12

  above as if fully stated herein.

         14.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         15.     Congress found, among other things, that:

                     a. some 43,000,000 Americans have one or more physical or mental

                         disabilities, and this number shall increase as the population continues to

                         grow older;

                     b. historically, society has tended to isolate and segregate individuals with

                         disabilities and, despite some improvements, such forms of discrimination

                         against disabled individuals continue to be a pervasive social problem,

                         requiring serious attention;

                     c. discrimination against disabled individuals persists in such critical areas as

                         employment,      housing,      public    accommodations,      transportation,

                         communication, recreation, institutionalization, health services, voting and

                         access to public services and public facilities;

                     d. individuals with disabilities continually suffer forms of discrimination,

                         including outright intentional exclusion, the discriminatory effects of

                         architectural, transportation, and communication barriers, failure to make
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 18




                        modifications to existing facilities and practices. Exclusionary qualification

                        standards and criteria, segregation, and regulation to lesser services,

                        programs, benefits, or other opportunities; and,

                    e. the continuing existence of unfair and unnecessary discrimination and

                        prejudice denies people with disabilities the opportunity to compete on an

                        equal basis and to pursue those opportunities for which our country is

                        justifiably famous, and accosts the United States billions of dollars in

                        unnecessary expenses resulting from dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         16.     Congress explicitly stated that the purpose of the ADA was to:

                    a. provide a clear and comprehensive national mandate for elimination of

                        discrimination against individuals with disabilities;

                    b. provide clear, strong, consistent, enforceable standards addressing

                        discrimination against individuals with disabilities; and

                    c. invoke the sweep of congressional authority, including the power to enforce

                        the fourteenth amendment and to regulate commerce, in order to address the

                        major areas of discrimination faced on a daily basis by people with

                        disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         17.     Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendants’ Premises are places of public accommodation covered by the ADA by the fact they

  provide services to the general public and must be in compliance therewith.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 18




          18.     Defendants have discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          19.     Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          20.     Plaintiff would like to return and enjoy the goods and/or services at the Premises

  on a spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendants’ failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          21.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          22.     Based on a preliminary inspection of the Premises, Defendants are in violation of

  42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 18




  I. Burger Fi Boca Raton

        Unisex Restroom #1 West

     a. Failure to provide proper signage for an accessible restroom or failure to redirect a person

        with a disability to the closest available accessible restroom facility in violation of 2010

        ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

     b. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

        exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

        404.1, 404.2, 404.2.9 and 309.4.

     c. Providing a swinging door or gate with improper maneuvering clearance(s) due to a wall

        or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.4 and

        404.2.4.1.

     d. Failure to provide the water closet in the proper position relative to the side wall or

        partition in violation of 2010 ADAAG §§ 604 and 604.2.

     e. Failure to provide the proper insulation or protection for plumbing or other sharp or

        abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

        606.5.

     f. Providing an element or object that protrudes greater than 4” into a pathway or space of

        travel situated between 27” and 80” high in violation of 2010 ADAAG §§ 204, 307,

        307.1, 307.2.P

     g. Failure to provide sufficient clear floor space around a water closet without any

        obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

        604, 604.3 and 604.3.1.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 18




        Unisex Restroom #2 North

     h. Failure to provide proper signage for an accessible restroom or failure to redirect a person

        with a disability to the closest available accessible restroom facility in violation of 2010

        ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

     i. Failure to provide sufficient clear floor space around a water closet without any

        obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

        604, 604.3 and 604.3.1.

     j. Failure to provide the proper insulation or protection for plumbing or other sharp or

        abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

        606.5.

     k. Providing an element or object that protrudes greater than 4” into a pathway or space of

        travel situated between 27” and 80” high in violation of 2010 ADAAG §§ 204, 307,

        307.1, 307.2.P

     l. Failure to provide the water closet in the proper position relative to the side wall or

        partition in violation of 2010 ADAAG §§ 604 and 604.2.

     m. Failure to provide a coat hook within the proper reach ranges for a person with a

        disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

     n. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

        exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

        404.1, 404.2, 404.2.9 and 309.4.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 18




   II. Burger Fi West Palm Beach:

      Unisex Restroom #1

      a. Failure to provide proper signage for an accessible restroom or failure to redirect a person

         with a disability to the closest available accessible restroom facility in violation of 2010

         ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

      b. Providing a swinging door or gate with improper maneuvering clearance(s) due to a wall

         or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.4 and

         404.2.4.1. Failure to provide the proper insulation or protection for plumbing or other

         sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

         and 606.5.

      c. Failure to provide toilet paper dispensers in the proper position in front of the water

         closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

         604, 604.7 and 309.4.

      d. Failure to provide sufficient clear floor space around a water closet without any

         obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

         604, 604.3 and 604.3.1.

      e. Failure to provide the correct height for a table surface or for a baby changing table, in

         violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the 1991 ADA

         Standards.

      f. Failure to provide operable parts that are functional or are in the proper reach ranges as

         required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1, 309.3,

         309.4 and 308.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 18




      g. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

         exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

         404.1, 404.2, 404.2.9 and 309.4.

         Unisex Restroom #2

      h. Failure to provide proper signage for an accessible restroom or failure to redirect a person

         with a disability to the closest available accessible restroom facility in violation of 2010

         ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

      i. Providing a swinging door or gate with improper maneuvering clearance(s) due to a wall

         or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.4 and

         404.2.4.1.

      j. Failure to provide sufficient clear floor space around a water closet without any

         obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

         604, 604.3 and 604.3.1.

      k. Failure to provide the correct height for a table surface or for a baby changing table, in

         violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the 1991 ADA

         Standards.

      l. Failure to provide the proper insulation or protection for plumbing or other sharp or

         abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

         606.5.

      m. Failure to provide toilet paper dispensers in the proper position in front of the water

         closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

         604, 604.7 and 309.4.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 18




      n. Providing grab bars of improper horizontal length or spacing as required along the rear or

         side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

      o. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

         exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

         404.1, 404.2, 404.2.9 and 309.4.

   III. Burger Fi Dania Beach

         Unisex Restroom North

      a. Failure to provide proper signage for an accessible restroom or failure to redirect a person

         with a disability to the closest available accessible restroom facility in violation of 2010

         ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

      b. Failure to provide the water closet in the proper position relative to the side wall or

         partition in violation of 2010 ADAAG §§ 604 and 604.2.

      c. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above the

         finished floor measured to the top of the gripping surface in violation of 2010 ADAAG

         §§ 609, 609.4 and 609.7.

      d. Providing grab bars of improper horizontal length or spacing as required along the rear or

         side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

      e. Failure to provide proper knee clearance for a person with a disability under a counter or

         sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and 606.2

      f. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

         exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

         404.1, 404.2, 404.2.9 and 309.4.

         Unisex Restroom South
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 18




      g. Failure to provide proper signage for an accessible restroom or failure to redirect a person

         with a disability to the closest available accessible restroom facility in violation of 2010

         ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

      h. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above the

         finished floor measured to the top of the gripping surface in violation of 2010 ADAAG

         §§ 609, 609.4 and 609.7.

      i. Failure to provide toilet paper dispensers in the proper position in front of the water

         closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

         604, 604.7 and 309.4.

      j. Providing grab bars of improper horizontal length or spacing as required along the rear or

         side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

      k. Failure to provide proper knee clearance for a person with a disability under a counter or

         sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and 606.2

      l. Failure to provide the proper insulation or protection for plumbing or other sharp or

         abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

         606.5.

      m. Failure to provide the correct opening width for a forward approach into a urinal, stall

         door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404, 605.3 and

         606.2

      n. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

         exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

         404.1, 404.2, 404.2.9 and 309.4.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 14 of 18




   IV. Burger Fi Lighthouse Point

         Men’s Restroom General

      a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

         exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

         404.1, 404.2, 404.2.9 and 309.4.

      b. Failure to provide paper towel dispenser at the correct height above the finished floor in

         violation of 2010 ADAAG §§ 606, 606.1 and 308.

      c. Failure to provide the correct opening width for a forward approach into a urinal, stall

         door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404, 605.3 and

         606.2

      d. Failure to provide the correct spacing for a forward or parallel approach to an element

         due to a wall or some other obstruction in violation of 2010 ADAAG §§ 305 and 306.

      e. Failure to provide the proper insulation or protection for plumbing or other sharp or

         abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

         606.5.

      f. Failure to provide soap dispenser at the correct height above the finished floor in

         violation of 2010 ADAAG §§ 606, 606.1 and 308.

      g. Failure to provide mirror(s) located above lavatories or countertops at the proper height

         above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

         Men’s Restroom Accessible Stall

      h. Failure to provide operable parts that are functional or are in the proper reach ranges as

         required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1, 309.3,

         309.4 and 308.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 15 of 18




      i. Providing grab bars of improper horizontal length or spacing as required along the rear or

         side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

      j. Providing grab bars of improper horizontal length or spacing as required along the rear or

         side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

      k. Failure to provide toilet paper dispensers in the proper position in front of the water

         closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

         604, 604.7 and 309.4.

      l. Failure to provide sufficient clear floor space around a water closet without any

         obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

         604, 604.3 and 604.3.1.

      m. Failure to provide paper towel dispenser at the correct height above the finished floor in

         violation of 2010 ADAAG §§ 606, 606.1 and 308.

      n. Failure to provide the water closet seat at the correct height above the finished floor in

         violation of 2010 ADAAG §§ 604 and 604.4.

      o. Failure to provide the proper insulation or protection for plumbing or other sharp or

         abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

         606.5.

      p. Failure to provide proper knee clearance for a person with a disability under a counter or

         sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and 606.2

      q. Failure to provide operable parts that are functional or are in the proper reach ranges as

         required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1, 309.3,

         309.4 and 308.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 16 of 18




      r. Failure to provide mirror(s) located above lavatories or countertops at the proper height

          above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.


          23.     To the best of Plaintiff’s belief and knowledge, Defendants have failed to eliminate

   the specific violations set forth in paragraph 22 herein.

          24.     Although Defendants are charged with having knowledge of the violations,

   Defendants may not have actual knowledge of said violations until this Complaint makes

   Defendants aware of same.

          25.     To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          26.     As the owner, lessor, lessee or operator of the Premises, Defendants are required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          27.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

          28.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendants, pursuant to 42 U.S.C. § 12205.
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 17 of 18




          29.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          30.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 22 herein can be applied to the 1991

   ADAAG standards.

          31.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendants are in violation of the ADA;

                2. That this Court enter an Order requiring Defendants to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendants to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,
Case 9:21-cv-80735-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 18 of 18




            5. That this Court award such other and further relief as it may deem necessary, just

                and proper.

         Dated this 16th day of April, 2021.

                                       Sconzo Law Office, P.A.
                                       3825 PGA Boulevard, Suite 207
                                       Palm Beach Gardens, FL 33410
                                       Telephone: (561) 729-0940
                                       Facsimile: (561) 491-9459

                                       By: /s/ Gregory S. Sconzo
                                       GREGORY S. SCONZO, ESQUIRE
                                       Florida Bar No.: 0105553
                                       SAMANTHA L. SIMPSON, ESQ.
                                       Florida Bar No.: 1010423
                                       Primary Email: greg@sconzolawoffice.com
                                       Primary Email: samantha@sconzolawoffice.com
                                       Secondary Email: alexa@sconzolawoffice.com
